ACCEPTED
                                                                          01-14-01030-CV
                                                                FIRST COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                                                    4/14/2015 12:18:01 PM
                                                                      CHRISTOPHER PRINE
                                                                                   CLERK

                        NO. 01-14-01030-CV


                             TARRIS WOODS                FILED IN
                                                  1st COURT OF APPEALS
                                                      HOUSTON, TEXAS
                             APPELLANT
                                                  4/14/2015 12:18:01 PM
                                 V.               CHRISTOPHER A. PRINE
                                                           Clerk
           SANDRA T. KENNER AND CHARLES E. TWYMON, JR.

                              APPELLEE

            _______________________________________

            Appellant=s Motion to Extend Time to file
                         Appellant=s Brief
            _______________________________________

TO THE HONORABLE JUSTICES OF SAID COURT:

     NOW COMES Appellant, is Tarris Woods, asks the Court to

extend the time to file its Brief.

                          A. Introduction

     1.   Appellant is Tarris Woods; Apellees are Sandra T.

Kenner and Charles E. Twymon, Jr.

     2.   No rules provides a deadline to file this motion

to extend. See Tex. R. App. P. 38.6(d)

     3.   Appellees Sandra T. Kenner and Charles E. Twymon, Jr.,

is opposed to this motion.

                     B. Argument & Authorities

     4.   The Court has the authority under Texas Rule of

Appellate Procedure 38.6 (d) to extend the time to file

Appellant=s Brief.

     5.   Appellant=s Brief was due on April 8, 2015
        6.   Appellant request an additional 30 days to file

Appellant=s Brief extending the time until May 14, 2015.

        7.   No extension has been granted to extend the time to

file Appellant=s Brief.

                             C. Conclusion

        8.   Appellant=s request an additional 30 days to file

Appellant=s Brief extending the time until May 14, 2015.

                               D. Prayer

        9.   For these reasons, Appellant=s asks the Court to grant

an extension of time to file Appellant=s Brief until May 14,

2015.


                                 Respectfully submitted,


                                 __/S/_Douglas T. Godinich _
                                 Douglas T. Godinich
                                 Texas Bar No 24007244
                                 2727 Broadway
                                 Galveston, Texas 77550
                                 Tel: (409) 763-2454
                                 Fax: (409) 763-4309
                                 Attorney for Appellant Tarris Woods
                    Certificate of Conference

     I certify that I have conferred with Thomas W. McQuage by

telephone and Mr. McQuage is unopposed to Appellant’s Motion.


                              _/S/ Douglas T Godinich_ ___
                              Douglas T. Godinich
                     Certificate of Service

     A copy of this notice is being filed with the appellate

clerk in accordance with rule 25.1(e) of the Texas Rules of Civil

Procedure. I certify that a true copy of this Motion to Extend

Time to File Appellant=s Brief was served in accordance with

rule 9.5 of the Texas Rules of Appellate Procedure on each party

or the attorney for such party indicated below by method

indicated.

                              _/s/ Douglas T. Godinich ______
                              Douglas T. Godinich

By FAX TRANSMITTAL
Thomas W. McQuage
P.O. Box 16894
Galveston, Texas 77552
TEL: 409-762-1104
mcquage@swbell.net